DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dieter et al. (DD238532A1, relied on machine translation, hereinafter Dieter).
In regards to Claim 1, Dieter discloses A device for disinfecting air by combustion, comprising:
a primary inlet where a primary air can be sucked in, a combustion chamber (#19) with a burner nozzle (#20) arranged in or in front of the chamber, primary air can flow through the combustion chamber (#19) along a flow path, and a mixing chamber (#5) is arranged along the flow path after the combustion chamber (#19) (see figure 1 below and page 2);
a mixing ratio of a fuel (crude oil) inflowing through the burner nozzle (#20) and the primary air is chosen such that the fuel inflowing through the burner nozzle (#20) burns completely in the combustion chamber (#19), and the primary air can be heated to a first temperature (see figure 1 below and page 2);
the mixing chamber (#5) has an outlet and at least one secondary inlet (#14) where a secondary air can be sucked into the mixing chamber (#5) (see figure 1 below and page 2);
the mixing chamber (#5) produces a mixed air of a third temperature of at least 100° C from mixing the primary air at the first temperature and the secondary air at a second temperature, the mixed air is held for a predetermined residence time at the third temperature, and the mixed air is discharged along the flow path through the outlet (See figure 1 below and page 2; Dieter discloses wherein displaced cold exhaust air is mixed by mixing the heated exhaust gases from the hot air duct (#14), i.e. secondary inlet, in the outlet part of the flue gas duct (#5), i.e. mixing chamber, up to the area adjacent to the temperature sensor (#9) to at least 200ºC, i.e. mixed air of a third temperature of at least 100ºC from mixing the primary air at the first temperature and the secondary air at a second temperature. Once in a temperature of more than 200ºC is reached, the LPG burner (#15) and the fresh air fan (#16) are turned off and the hot air slide (#12) is closed, and after 20 minutes, the combustion of waste supported by the burner is completed, i.e. mixed air is held for a predetermined residence time at the third temperature.  Subsequently, the exhausted air is discharged through the chimney (#11), i.e. along the flow path through the outlet, and the whole temperature drops rapidly as it moves to the outer area and is free of pathogens.).

    PNG
    media_image1.png
    604
    710
    media_image1.png
    Greyscale

In regards to Claim 2, Dieter discloses wherein a primary air fan (#18) is arranged along the flow path before or after the combustion chamber (#19), the primary air fan sucks the primary air through the primary inlet and conveys it into the combustion chamber (#19) (see figure 1 above and page 2).
In regards to Claim 3, Dieter discloses wherein the combustion chamber (#19) is delimited by a flow-through protective grid (grate) along the flow path towards the burner nozzle (#20) and/or towards the mixing chamber (#5) (see figure 1 above and page 2).
In regards to Claim 4, Dieter discloses wherein a secondary air fan (#16) is associated with the at least one secondary inlet, the secondary air fan (#16) is designed to suck the secondary air through the respective secondary inlet (#14) and to blow it into the mixing chamber (#5) (see figure 1 above and page 2).
In regards to Claim 5, Dieter discloses the device according to claim 1.  Although Dieter does not explicitly disclose a mixing fan arranged in the mixing chamber for mixing the primary air with the secondary air and for preparing the mixed air, having an additional air fan is a mere duplication of parts and is a mere engineering design choice by one skilled in the art in order to obtain a desired end-result, such as for improved mixing efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 6, Dieter discloses wherein a measuring device (#6, #9) for detecting oxygen content, temperature, pressure, rate and/or fuel content of the mixed air is arranged in the mixing chamber (#5) and/or along the flow path at or in the outlet (see figure 1 above and page 2).
In regards to Claim 7, Dieter discloses wherein a throttle device (#7 hot air slide) for throttling the volume flow of the mixed air along the flow path through the outlet is included in or at the outlet where the residence time of the mixed air in the mixing chamber (#5) can be controlled (see figure 1 above and page 2).
In regards to Claim 8, Dieter discloses a method for air disinfection by combustion with a device according to claim 1 comprising: 
sucking the primary air through the primary inlet and mixing the primary air with the fuel (crude oil) supplied through the burner nozzle (#20) (see figure 1 below and page 2); 
choosing a mixing ratio of the primary air and the fuel such that the fuel is burned completely in the combustion chamber, and heating the primary air to the first temperature during combustion (see figure 1 below and page 2); 
routing the primary air heated to the first temperature into the mixing chamber (#5) and, in the mixing chamber (#5), mixing the primary air with the secondary air at the second temperature to form a mixed air at the third temperature of at least 100° C, maintaining the mixing air in the mixing chamber for a predetermined residence time and subsequently flowing out of the outlet of the mixing chamber, killing viruses and bacteria present in the mixed air by the application of the third temperature for the predetermined residence time and disinfecting the mixed air flowing out of the outlet (see figure 1 below  and page 2; Dieter discloses wherein displaced cold exhaust air is mixed by mixing the heated exhaust gases from the hot air duct (#14), i.e. secondary inlet, in the outlet part of the flue gas duct (#5), i.e. mixing chamber, up to the area adjacent to the temperature sensor (#9) to at least 200ºC, i.e. mixed air of a third temperature of at least 100ºC from mixing the primary air at the first temperature and the secondary air at a second temperature. Once in a temperature of more than 200ºC is reached, the LPG burner (#15) and the fresh air fan (#16) are turned off and the hot air slide (#12) is closed, and after 20 minutes, the combustion of waste supported by the burner is completed, i.e. mixed air is held for a predetermined residence time at the third temperature.  Subsequently, the exhausted air is discharged through the chimney (#11), i.e. along the flow path through the outlet, and the whole temperature drops rapidly as it moves to the outer area and is free of pathogens.).

    PNG
    media_image1.png
    604
    710
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759